           Case 5:20-cv-00903-D Document 3 Filed 09/08/20 Page 1 of 1




FILING FEE PAID?             IFP Received?             IFP Amount: $350
YES ☐                        YES ☐
NO ☒                         NO ☒                      Magistrate Judge: Suzanne Mitchell




                         CIV-20-903-C
                               Moussaoui v. Al Saud


Zacarias Moussaoui is a petitioner in 2 cases.

 5:20-cv-00902-D Moussaoui v. Rosendahl filed 09/04/20



 5:20-cv-00903-C Moussaoui v. Al Saud     filed 09/08/20




Zacarias Moussaoui is a plaintiff in 2 cases.

 5:14-cv-01201-M Moussaoui v. Federal Bureau of Prisons filed 11/03/14 closed 06/30/15



 5:18-cv-00087-M Moussaoui v. Trump                        filed 01/16/18 closed 03/28/18
